Exhibit 10.60

 

THIRD AMENDMENT TO LETTER OF CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of August 22, 2002, by and between LABOR READY, INC., a
Washington corporation (“Debtor”), and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Creditor”).

 

W I T N E S E T H:

 

WHEREAS, Debtor and Creditor are parties to that certain Letter of Credit
Agreement dated as of March 1, 2001 (the “Letter of Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings given such terms in the Letter of Credit Agreement or Annex A thereto),
whereby Creditor has agreed, subject to certain terms and conditions, to incur
Letter of Credit Obligations or cause the issuance of Letters of Credit; and

 

WHEREAS, Creditor and Debtor desire to modify the Letter of Credit Agreement in
certain respects, all in accordance with and subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                     Amendments to Letter of Credit
Agreement.   Subject to the terms and conditions of this Amendment, the Letter
of Credit Agreement shall be amended as follows:

 

1.1                               Section 6.2 to the Letter of Credit Agreement
is hereby amended by deleting the word “and” from the end of clause (c),
replacing the period at the end of clause (d) with “; and” and adding new clause
(e) at the end thereof to read in its entirety as follows:

 

(e) so long as no Default or Event of Default shall have occurred and be
continuing Debtor may make other investments of the type that meet the
investment guidelines attached to the Third Amendment to Letter of Credit
Agreement as Exhibit A, provided that (1) the aggregate amount of all such
investments by Debtor shall not exceed at any time $50,000,000, and (2) the
securities account in which all such investments are held shall at all times be
subject to a Other Permitted Investments Control Agreement.

 

--------------------------------------------------------------------------------


 

1.2                              Annex A to the Letter of Credit Agreement is
hereby amended by adding in alphabetical order the following definitions:

 

“Other Permitted Investments Control Agreement” shall mean that certain
Securities Account Control Agreement dated as of August 22, 2002, between Debtor
and Wells Fargo Bank, National Association, in form and substance satisfactory
to Creditor, pursuant to which Creditor shall at all times have a perfected
first priority security interest in the Other Permitted Investments Securities
Account.

 

“Other Permitted Investments Securities Account” shall mean a securities
account, account number 11892002, established by Debtor with Wells Fargo Bank,
National Association.

 

“Third Amendment Effective Date” means August 22, 2002.

 

“Third Amendment to Letter of Credit Agreement” means that certain Third
Amendment to Letter of Credit Agreement dated as of August 22, 2002 between
Debtor and Creditor.

 

2.                                       No Other Amendments.   Except for the
amendments expressly set forth and referred to in Section 1 above, the Letter of
Credit Agreement shall remain unchanged and in full force and effect.  Without
limiting the generality of the foregoing, the parties hereto hereby acknowledge
and agree that this Amendment is not intended to, nor shall it be construed as,
waiving any Default or Event of Default that now or hereafter may exist as a
result of any transactions between or among Debtor or any other Credit Party,
except for those transactions specifically described in Section 1 of this
Amendment.

 

3.                                       Representations and
Warranties.   Debtor hereby represents and warrants to Creditor that (a) this
Amendment has been duly authorized, executed and delivered by Debtor, (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing as of this date, and (c) after giving effect to this Amendment,
all of the representations and warranties made by Debtor in the Letter of Credit
Agreement are true and correct in all material respects on and as of the date of
this Amendment (except to the extent that any such representations or warranties
expressly referred to a specific prior date).  Any breach in any material
respect by Debtor of any of its representations and warranties contained in this
Section 3 shall be a Default and an Event of Default for all purposes of the
Letter of Credit Agreement.

 

4.                                       Ratification.   Debtor hereby ratifies
and reaffirms each and every term, covenant and condition set forth or
incorporated by reference in the Letter of Credit Agreement and all other
documents delivered by Debtor in connection therewith (including without
limitation the other Letter of Credit Documents to which Debtor is a party)
effective as of the date hereof.

 

2

--------------------------------------------------------------------------------


 

5.                                      Estoppel.   To induce Creditor to enter
into this Amendment, Debtor hereby acknowledges and agrees that, as of the date
hereof, there exists no right of offset, defense or counterclaim in favor of
Debtor as against Creditor with respect to the obligations of Debtor under the
Letter of Credit Agreement or the other Letter of Credit Documents, either with
or without giving effect to this Amendment.

 

6.                                      Conditions to Effectiveness.   Upon the
receipt by Creditor of (i) this Amendment, duly executed, completed and
delivered by Debtor and each Guarantor, (ii) the Other Permitted Investments
Control Agreement, duly executed, completed and delivered to Creditor and in
full force and effect, and (iii) written acknowledgement, in form and substance
satisfactory to Creditor, by Wells Capital Management of receipt of notice from
Debtor of updated investment guidelines as set forth on Exhibit A of this
Amendment and confirmation that such guidelines will govern all investments held
in the Other Permitted Investments Securities Account, this Amendment shall
become effective.

 

7.                                      Reimbursement of Expenses.   Debtor
hereby agrees that it shall reimburse Creditor on demand for all costs and
expenses (including without limitation reasonable attorney’s fees) incurred by
such parties in connection with the negotiation, documentation and consummation
of this Amendment and the other documents executed in connection herewith and
therewith and the transactions contemplated hereby and thereby.

 

8.                                      Governing Law.   THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
FOR CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SAID STATE.

 

9.                                      Severability of Provisions.   Any
provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. To the extent permitted by applicable law, Debtor
hereby waives any provision of law that renders any provision hereof prohibited
or unenforceable in any respect.

 

10.                                Counterparts.   This Amendment may be
executed in any number of several counterparts, all of which shall be deemed to
constitute but one original and shall be binding upon all parties, their
successors and permitted assigns.

 

11.                                Entire Agreement.   The Letter of Credit
Agreement as amended from time to time and by this Amendment embodies the entire
agreement between the parties hereto relating to the subject matter hereof and
supersedes all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.

 

[Remainder of page intentionally blank; next page is signature page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to Letter of
Credit Agreement to be duly executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By

/s/ Craig Winslow

 

 

 

Its Duly Authorized Signatory

 

 

 

 

 

 

 

LABOR READY, INC.

 

 

 

 

 

 

 

By:

/s/ Steven C. Cooper

 

 

Name:

Steven C. Cooper

 

Title:

Executive Vice President & Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors hereby acknowledges and agrees with the terms
of the foregoing Third Amendment to Letter of Credit Agreement and hereby
ratifies and reaffirms all of its obligations under that certain Subsidiary
Guaranty dated as of March 1, 2001 by the Guarantors in favor of Creditor.

 

 

LABOR READY CENTRAL, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY CENTRAL II, LLC

 

 

 

 

 

By: Labor Ready Central, Inc., as its sole Member

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY CENTRAL III, LP

 

 

 

 

 

By:

Labor Ready Central, Inc., as its sole General Partner

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY GP CO., INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

5

--------------------------------------------------------------------------------


 

 

LABOR READY MID-ATLANTIC, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MID-ATLANTIC II, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MID-ATLANTIC III, LP

 

 

 

 

 

By:

Labor Ready GP Co., Inc., as its sole General Partner

 

 

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MIDWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY NORTHEAST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

6

--------------------------------------------------------------------------------


 

 

LABOR READY NORTHWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST II, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST III, LP

 

 

 

 

 

By:

Labor Ready GP Co., Inc., as its sole General Partner

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

7

--------------------------------------------------------------------------------


 

 

LABOR READY SOUTHWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY PUERTO RICO, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTMENT GUIDELINES

 

INVESTMENT OBJECTIVES:

Preservation of Capital

High Degree of Liquidity

Maximum After-tax Total Returns

 

RECOMMENDED INVESTMENTS

U.S. Treasury Securities

 

Taxable Short-term Municipal Debt

U.S. Federal Agency Securities (GSE’s)

 

Money Market Auction Rate Debt

Repurchase Agreements

 

Auction Rate Debt

Master Notes issued by U.S. Federal Agencies

 

Municipal Notes/Bonds

Certificates of Deposit

 

Tax-Exempt Commercial Paper

Money Market Funds/Sweep Vehicle

 

Municipal Variable Rate Securities

Commercial Paper-Domestic Issues

 

Money Market Preferred

Floating Rates Notes issued by U.S. Federal Agencies

 

Asset Backed Securities issued by U.S. Federal Agencies

 

MATURITY PARAMETERS:

Maximum Maturity/Demand Feature/Average Life
3 year maximum maturity per issue
20 month maximum average maturity

 

CONCENTRATION AND DIVERSIFICATION:

No more than 10% of a single issue/issuer except US Treasury/Agency Securities
and government collateralized pre-funded securities.

 

No more than 50% of the portfolio shall be invested in any single GSE/Federal
Agency securities at time of purchase.

 

MINIMUM ACCEPTABLE CREDIT QUALITY:

The obligor must be rated in the rating category as indicated below by at least
one of the Nationally Recognized Statistical Rating Organizations (NRSRO’s) for
municipal securities, and at least two for non-municipal securities.

 

 

 

S&P

 

Moody’s

 

Fitch

 

Short-term Rating

 

A-l/SP-1

 

P-l/MIG-1

 

F-l

 

Long-term Rating

 

A

 

A

 

A

 

 

Non rated pre-funded issues may be purchased (collaterized by US
Treasuries/Agencies)

 

9

--------------------------------------------------------------------------------